Oct 10 2013, 5:39 am
FOR PUBLICATION



ATTORNEYS FOR APPELLANT:                       ATTORNEY FOR APPELLEE:

AMY O. CARSON                                  JORDYN KATZMAN MCAFEE
ASHLEY BALICKI                                 Katzman & Katzman
Mitchell & Associates                          Indianapolis, Indiana
Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KEVIN C. STONE,                                )
                                               )
       Appellant,                              )
                                               )
              vs.                              )       No. 49A02-1210-DR-820
                                               )
JENNIFER M. STONE,                             )
                                               )
       Appellee.                               )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Robyn L. Moberly, Judge
                     The Honorable Kimberly D. Mattingly, Magistrate
                           Cause No. 49D05-1110-DR-40396


                                    October 10, 2013


                    OPINION ON REHEARING - FOR PUBLICATION


BARNES, Judge
       Kevin Stone (“Father”) petitions for rehearing following our decision in Stone v.

Stone, 991 N.E.2d 992 (Ind. Ct. App. 2013). Among other issues raised by Father on

appeal was whether the trial court erred in ordering his visitation with his daughter to be

supervised. We declined to address this issue on the merits, finding it to be moot upon

Jennifer Stone’s (“Mother”) submission of a recent court-approved agreement by the

parties granting unsupervised visitation to Father in accordance with the Indiana

Parenting Time Guidelines. We stated in part that Father had not filed a reply brief

arguing that the issue of supervised parenting time was not moot. Stone, 991 N.E.2d at

998 n.2.

       We now acknowledge that Father did, in fact, file a reply brief arguing that the

issue of supervised parenting time was not moot, which brief erroneously was not

considered by us.      Regardless, after considering both Father’s reply brief and his

rehearing petition, we remain convinced that Father’s supervised visitation argument is

moot. “Typically, the doctrine of mootness leads courts to decline to address the merits

of claims that have otherwise been resolved.” Horseman v. Keller, 841 N.E.2d 164, 169-

70 (Ind. 2006). “A case becomes moot when it is no longer live and the parties lack a

legally cognizable interest in the outcome or when no effective relief can be rendered to

the parties.” Save Our School: Elmhurst High School v. Fort Wayne Community

Schools, 951 N.E.2d 244, 246 (Ind. Ct. App. 2011), trans. denied. Indiana courts may

choose to adjudicate a moot claim if it involves a matter of great public importance and

there is a possibility of repetition of similar claims. Id. at 246-47.

                                               2
       Here, Father does not argue that Mother misrepresented the settlement agreement

regarding visitation. Thus, the fact remains that the trial court’s earlier ruling regarding

supervised visitation is no longer in effect. We cannot grant Father effective relief

regarding visitation because he already has obtained the relief originally sought on appeal

with respect to restriction of his visitation rights. And, even if the earlier supervised

visitation ruling imposed a personal stigma upon Father as he claims, it does not involve

a matter of great public importance. We have remanded for the trial court to conduct a

new custody hearing because of its abuse of discretion in denying Father’s continuance

request. If the trial court were to reimpose supervised visitation upon Father based on

evidence presented at that hearing, or any other hearing, it would present entirely new

grounds for appeal based on a different evidentiary record than we are presented with at

this time.

       With the above observations and acknowledgment that Father did in fact file a

reply brief in this case, we grant rehearing but reaffirm our original opinion in all

respects.

NAJAM, J., and BAILEY, J., concur.




                                             3